Campbell, J.
The evidence reveals that on 28 September 1967 the defendant went to the home of his aunt, Magnolia Deese, for the purpose of getting his ten year old daughter Marlene. While at the home, the defendant threatened to kill Magnolia Deese with a pistol and, likewise, threatened to kill other members of the family
The evidence is replete to the effect that the defendant did commit an assault upon Magnolia Deese by pointing a pistol at her. The record reveals no error in the trial.
Affirmed.
Britt and Morris, JJ., concur.